02/08/2022



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 21-0430



                                        DA 21-0430


                                                                     FEB 0 8 2022
                                                                   Bowen Ureenwoo0
IN THE MA I I ER OF:                                             Cferk of Supreme Court
                                                                    StAtg. nf kilnritana


G.R.M.,                                                             ORDER

          A Youth in Need of Care.




      Counsel for the appellant mother of G.R.M. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that she has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother responded to counsel's brief
and objected to counsel's motion.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We have considered the arguments raised by counsel and by the mother
in her response. We conclude there are no arguments with potential legal merit that could
be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother pmmally.
       DATED this rT      day of February, 2022.



                                                               Chief Justice
    LA,./."...
    t'
     "7-
       '-'
       .111,.
       Justices




2